
	

113 HR 1046 IH: To suspend temporarily the duty on Disperse Orange 29.
U.S. House of Representatives
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1046
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2013
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Disperse Orange
		  29.
	
	
		1.Disperse Orange 29
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Disperse Orange 29 (CAS No. 19800–42–1) (provided for in
						subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2016
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
